Citation Nr: 0724679	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  06-07 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Network Authorization and 
Payment Center 
at Fort Harrison, Montana


THE ISSUE

Whether a notice of disagreement was timely filed for the 
April 1998 determination which denied entitlement to 
reimbursement of unauthorized medical expenses incurred from 
November 25, 1997 to December 1, 1997.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from July 1979 to April 
1983.       

This appeal comes before the Board of Veterans' Appeals 
(Board) from determinations of the Department of Veterans 
Affairs (VA), Network Authorization and Payment Center (NAO) 
at Fort Harrison, Montana, which determined that the veteran 
did not file a timely notice of disagreement for the April 
1998 determination which denied entitlement to reimbursement 
of unauthorized medical expenses incurred from November 25, 
1997 to December 1, 1997.   
  
The veteran presented testimony at a videoconference hearing 
before the undersigned Acting Veterans Law Judge in February 
2007.  A transcript of the testimony is associated with the 
veteran's claims folder. 

The appeal is REMANDED to the NAO.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006), provides that VA shall notify the claimant 
of any information, and any medical or lay evidence not 
previously provided to VA which is necessary to substantiate 
the claim and VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In light of the VCAA, additional development is necessary 
before a decision can be rendered in this matter.  Although a 
temporary folder from the NAO is available for review, the 
veteran's original file from the NAO and the veteran's claims 
folder from the Denver, Colorado, Regional Office have not 
been provided to the Board.  

At her personal hearing in February 2007, the veteran 
essentially asserted that she was unable to file a timely 
notice of disagreement because she was too debilitated during 
that time period.  Obtaining the veteran's original file from 
the NAO and the veteran's claims folder from the Denver, 
Colorado, Regional Office may provide additional medical 
evidence to support the veteran's assertions.  

Additionally, such, review of the original documents in the 
veteran's files with the original date-stamps signifying the 
date of receipt and review of all written communications from 
the veteran is necessary before it can be determined whether 
a timely notice of disagreement was filed.       


Therefore, this matter is REMANDED to the NAO for the 
following actions:

1.  The NAO should take the appropriate 
steps to obtain the veteran's original 
file from the NAO and the veteran's 
claims file from the Denver, Colorado, 
Regional Office and associate the files 
with the record for review by the Board.  



2.  After completion of the above, 
readjudicate the issue on appeal.  If the 
desired benefit is not granted, a 
supplemental statement of the case should 
be furnished to the veteran and her 
representative.  The case should then be 
returned to the Board if otherwise in 
order.


_________________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


